NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s submission filed on 11/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending and considered below.

	
Priority
The instant application is a 371 filing of International Application PCT/GR2020/000027, filed on 06/01/2020, and claims the benefit of foreign application GR20190100240, filed on 05/31/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Slade, Agent of Record, on 04/27/2022.

The application has been amended as follows: 
To the Abstract as filed on 11/30/2021:
Line 3, “comprising” has been amended to --including--

To the Claims as filed on 11/30/2021 as a part of a preliminary amendment:
To claim 1:
Line 7, “lateral beams located” has been amended to --lateral beams configured to be located--
Line 8, “lateral beams located” has been amended to --lateral beams configured to be located--
Lines 10-11, “longitudinal beams located” has been amended to --longitudinal beams configured to be located--
Line 12, “longitudinal beams located” has been amended to --longitudinal beams configured to be located--
Line 15, “(31) and (41)” has been amended to --(31, 41)--
Line 52, “the platform (60) of said plurality of platforms provided” has been amended to --each platform (60) of said plurality of platforms being respectively provided--
Line 55, “(33) and (34)” has been amended to --(33, 34)--
Line 56, “(43) and (44)” has been amended to --(43, 44)--
Line 57, “said flat surface (61) across” has been amended to --said flat surface (61) extending across--
Line 65, “the first rail (43)” has been amended to --a first rail (43)--
Lines 65-66, “or second rail (44)” has been amended to --or a second rail (44)--
Line 75, “(35a), (45a)” has been amended to --(35a, 45a)--
Line 77, “(35b), (45b)” has been amended to --(35b, 45b)--
Line 79, “(35a), (45a)” has been amended to --(35a, 45a)--
Line 81, “(35b), (45b)” has been amended to --(35b, 45b)--
Line 86, “the height of each particular user” has been amended to --a height of the user--
Line 112, “a lower right side axle pulley (56b)” has been amended to --the lower right side axle pulley (56b)--
Line 135, “a first step” has been amended to --the first step--
Line 136, “a second step” has been amended to --the second step--
To claim 2:
Line 8, “the interior part” has been amended to --an interior part--
Line 11, “box structures” has been amended to --box structure--
Lines 11-12, “an underlying strap (36a, 36b, 37a, 37b)” has been amended to --the corresponding underlying strap (36a, 36b, 37a, 37b)--
Line 16, “for the corresponding handgrip item” has been amended to --for each handgrip item--
Line 17, “said platform” has been amended to --said corresponding platform--
Line 21, “a right side spring (15b)” has been amended to --a left side spring (15b)--
Line 24, “for the corresponding foot hold item” has been amended to --for each foot hold item--
Line 24, “said platform” has been amended to --said corresponding platform--
To claim 3:
Line 2, “said frame (10) rests” has been amended to --said frame (10) is configured to rest--
Line 3, “(31) and (41)” has been amended to --(31, 41)--
Line 5, “(32) and (42)” has been amended to --(32, 42)--
To claim 4:
Line 2, “the frame (10) rests” has been amended to --the frame (10) is configured to rest--
Line 5, “the beam (2)” has been amended to --the second lateral beam (2)--
Line 6, “each supporting base” has been amended to --each frontal supporting base--
Line 11, “each said supporting base” has been amended to --each said frontal supporting base--
Line 12, “adapted to approach” has been amended to --adapted to respectively approach--
Line 13, “said hole (6d) of the supporting base” has been amended to --said hole (6d) of each respective frontal supporting base--
Lines 13-14, “the holes (32a, 42a) of the plate extensions (32, 42)” has been amended to --the hole (32a, 42a) of each respective end plate extension (32, 42)--
Lines 15-16, “(6d) and (32a)” has been amended to --(6d, 32a)--
Line 16, “through holes (6d) and (42a)” has been amended to --through coaxially aligned holes (6d, 42a)--
Line 17, “the frontal supporting base” has been amended to --the pair of frontal supporting bases--
To claim 5:
Line 10, “wherein the user can select” has been amended to --wherein the lift mechanism is configured to allow the user to select--
To claim 6:
Line 9, “a piston member” has been amended to --the piston member--
To claim 7:
Line 2, “wherein each said handgrip item” has been amended to --wherein the grip shaft (76) and connection shaft (77) of each said handgrip item--
Lines 5-6, “said shaft (77a)” has been amended to --said freely rotating shaft (77a)--
Line 7, “wherein each said foot hold item” has been amended to --wherein the structure (86) and shaft (87) of each said foot hold item--
Line 13, “said rotating shaft (77a) of the each said handgrip item” has been amended to --said freely rotating shaft (77a) of each said handgrip item--
Line 15, “each said platform (60)” has been amended to --each said platform (60) of the plurality of platforms--
Line 17, “each said handgrip item (35a, 45a) can rotate” has been amended to --each said handgrip item (35a, 45a) is configured to rotate--
Line 18, “of said shaft (77a)” has been amended to --of said freely rotating shaft (77a)--
Lines 18-19, “each said foot hold item (35b, 45b) can rotate” has been amended to --each said foot hold item (35b, 45b) is configured to rotate--
To claim 8:
Line 7, “the user can monitor” has been amended to --the user is capable of monitoring--
 
REASONS FOR ALLOWANCE
Claims 1-8 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a holistic training device in combination with all of the structural and functional limitations, including a frame with a pair of parallel lateral beams, a pair of parallel longitudinal beams, a cross beam, a pair of intermediate plate extensions, and a pair of end plate extensions, a pair of axles coupled to the pair of intermediate plate extensions, a first pair of axle pulleys and a second pair of axle pulleys, a pair of first end pulleys and a pair of second end pulleys, a pair of right side straps and a pair of left side straps, a first pair of rails and a second pair of rails, a plurality of platforms, and a pair of handgrip items and a pair of foot hold items in the configuration as claimed.
The closest prior arts of record include Zhou et al. (US Patent No. 7,998,043), Hamilton (US Patent No. 5,224,909), and Pellicore (US Patent No. 3,460,272). Zhou et al., Hamilton, and Pellicore all teach training devices allowing a user to execute a training operation of sequential cycles of a first step of synchronized contraction of left limbs and extension of right limbs followed by a second step of reverse synchronized contraction of right limbs and extension of left limbs, as is similarly functionally claimed by Applicant, but do not teach the structures of the claimed invention with the required connections or configurations. Specifically, none of the prior art teaches connections of pairs of right and left side straps to first and second pairs of axle pulleys and pairs of first and second end pulleys as claimed, nor does the prior art teach the structures of the frame including a pair of axles, a pair of intermediate plate extensions, and a pair of end plate extensions as claimed.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784